Citation Nr: 1824966	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  17-20 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to February 1967.  He passed away in September 2015.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the Pension Management Center in St. Paul, Minnesota.

In December 2017, the Board remanded this matter for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims ("the Court") has held that a remand by the Board imposes a duty on the Secretary of Veterans Affairs to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  It further instructed that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

The December 2017 remand directives requested four separate pieces of development.  First, the RO was asked to obtain medical records that show treatment of the Veteran's T-cell lymphoma.  The Board notes that a development letter was sent to the appellant in January 2018 asking her to identify or provide any such records, but that a February 2018 Report of General Information notes that appellant subsequently called the RO to say that she was too old and sick to provide the requested information.  In pursuing a claim, a claimant has a responsibility to cooperate in developing all facts pertinent to the claim; that is to say, VA's duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board notes that the Veteran received VA medical treatment, the most recent records associated with the file date from July 2013, and the record does not indicate that any request for outstanding VA treatment records was made.  Any outstanding VA treatment records must therefore be provided upon remand.  See 38 C.F.R. § 3.159 (2017).  

The Board also asked for development, including contacting the Joint Services Records Research Center (JSRRC) an/or other appropriate sources, to determine whether the Veteran served in Korea and was exposed to herbicides during that service.  In a March 2018 memorandum, the RO issued a formal finding that VA lacks the information JSRRC requires to verify herbicide agent exposure in the Korean De-Militarized Zone (DMZ).  The RO also noted that the Veteran's documented service in Korea pre-dates the period when herbicide agents were used in the DMZ.  As the RO conducted development to determine the Veteran's dates of service in Korea and made a formal finding that the Veteran did not have service in the DMZ in Korea during the period when herbicide agents were used, the Board finds compliance with this remand order. 

The Board also requested development regarding any exposure to C-123s or other aircraft that may have sprayed an herbicide agent, including contacting the JSRRC, and asked that a formal finding be made on this issue.  The January 2018 development letter sent to the appellant and noted above asked her to provide documentation of exposure to C-123 aircraft, which she did not provide.  However, the record does not indicate that a request was made to the JSRRC or any other source based upon the service personnel records already associated with the claim file noting the Veteran's dates and locations of service.  The Board also finds that the record does not contain a formal finding regarding whether the Veteran was exposed to C-123 or other aircraft that sprayed herbicides.  As noted above, the March 2018 VA memorandum contains a formal finding regarding service in Korea, but the memorandum contains no mention of service with C-123 or other aircraft.  Remand is therefore required to ensure compliance with the directive.

The December 2017 remand also asked the RO to contact the JSRRC and/or other appropriate sources to determine whether the Veteran had service in the Republic of Vietnam and directed that a formal finding be made upon this question.  Again, the Board finds that this requested development was not performed, as the record does not indicate that any requests were made to the JSRRC or any other sources, apart from the January 2018 letter sent to the appellant, regarding service in Vietnam.  In addition, the March 2018 VA memorandum does not address whether the Veteran served in the Republic of Vietnam.  Remand is therefore required to ensure compliance with the directive.

The Board also notes that in addition to her contentions regarding herbicide exposure, the appellant contends that her husband was generally exposed to fumes and chemicals during his work on the flight line and loading and unloading supplies from aircraft and that these exposures contributed to his cause of death.  The record indicates that the Veteran had a military occupational specialty in aircraft maintenance and worked for many years on the flight line, including a role supervising aircraft maintenance.  However, the Board's review indicates that no medical opinion has been obtained regarding the Veteran's lymphoma and his exposure to fumes and chemicals during his work in aircraft maintenance.  An opinion must therefore be obtained upon remand.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the claim file.  Any efforts to obtain the records must be clearly documented in the claim file.

2.  Follow all current development procedures, including contacting the Joint Services Records Research Center (JSRRC) and/or other appropriate sources, for a determination as to whether the Veteran was exposed to C-123 and/or other aircraft known to have sprayed an herbicide agent pursuant to M21-1, Part IV.ii.1.H.3 and make a formal finding.

3.  Follow all current development procedures, including contacting the Joint Services Records Research Center (JSRRC) and/or other appropriate sources, for a determination as to whether the Veteran served in the Republic of Vietnam, and make a formal finding.

4.  After completion of the foregoing development to the extent possible, obtain a medical opinion to determine the etiology of the Veteran's peripheral T-cell lymphoma.  The examiner should review the file and provide a complete rationale for all opinions expressed.  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that peripheral T-cell lymphoma is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the appellant's statements regarding exposure to fumes and chemicals on the flight line and in loading and unloading supplies.  

5.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

6.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

